Citation Nr: 0606281	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1971 and served as a member of the Reserve, 
apparently since 1988.  This duty is not further implicated 
in this appeal, as such it has not been further verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In March 2004, the veteran, sitting at the RO, testified at a 
hearing via video conference with the undersigned, sitting at 
the Board's central office in Washington, D.C.  In a July 
2004 decision, the Board denied the veteran's claims for 
service connection for a skin disorder (claimed as rash) and 
hypothyroidism status-post right thyroidectomy.  At that 
time, the Board remanded the veteran's claim for service 
connection for bilateral hearing loss to the RO for further 
evidentiary development.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service, or that sensorineural hearing loss 
was manifested within one year after separation, and any 
current hearing loss is not shown to be related to service or 
any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1137, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA). A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In the statement of the 
case (SOC), dated in January 2003, and in the December 2005 
supplemental statement of the case (SSOC), the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The January 2003 SOC also in effect advised the 
veteran to provide any additional evidence to support his 
claim.  In this case, although the January 2003 SOC provided 
to the appellant did not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, the video conference 
he attended in March 2004 advised him of the opportunity to 
submit any evidence at his disposal to support his claim.

It is noted that the original rating decision on appeal was 
in July 2002.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until August 2002 and 
July 2004.  Therefore, the veteran did not receive proper 
VCAA notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre- decision notice is not prejudicial to the veteran. VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(All VA notices must be read in the context of prior, 
relatively contemporaneous communications to the appellant.)  
The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  In fact, in an 
October 2004 signed statement, the veteran's representative 
indicated that there was no further available medical 
evidence regarding the claim on appeal.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

Additionally, it appears that the National Personnel Records 
Center (NPRC) provided VA with the veteran's service medical 
records, apparently in 1989, but, at some later time, his 
service medical records were evidently misplaced and may have 
been lost.  The Board wishes to make it clear that it 
understands the U.S. Court of Appeals for Veterans Claims 
(CAVC) has held that, in cases where records once in the 
hands of the Government are missing, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

II.	Factual Background

As noted above, the veteran's service medical records for the 
period from 1969 to 1971 are unavailable. 

Service personnel records reveal that the veteran's 
occupational specialty was equipment specialist.  He served 
in the Republic of Vietnam and, in August 1970, was awarded a 
Bronze Star Medal in connection with military operations 
against a hostile force.

When examined for enlistment into the Reserve in November 
1988, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
5
15
5
5
15

According to February and March 1992 private medical records, 
the veteran was seen for a history of asymmetric hearing 
loss, worse on the right, with bilateral tinnitus.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
10
15
15
15
25

Speech discrimination was 100 percent in each ear.  It was 
noted that results of audiometric evaluation performed in 
February revealed high frequency sensorineural loss, worse on 
the right than the left.  When seen in June 1992, the private 
medical record reflects that record results of the veteran's 
hearing tests were entirely normal and no further testing was 
deemed warranted.  In the physician's opinion, the veteran's 
tinnitus was due to presbycusis with a bilateral hearing 
loss.  The clinical impression was impaired hearing with no 
evidence of acoustic neuroma.

A June 1992 quadrennial service examination report indicates 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
25
LEFT
         
5
15
10
15
30

According to a Reserve service evaluation form, for the 
period from October 1993 to September 1994, the veteran's 
daily duties involved assisting in the planning, organizing, 
supervising, and coordinating of cadre, drill sergeants, and 
training personnel in a one station unit training (OSUT) 
company.  His areas of special emphasis included preparation 
for Range Fire deployment

June 1994 private audiogram findings, in pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
30
LEFT
5
10
15
20
25

Speech discrimination was 96 percent in the left ear and 100 
percent in the right ear. A June 1994 private office record 
indicates that the veteran was last seen in 1992, and had not 
returned for yearly visits and hearing rechecks, as advised.  
He reported no significant change in his hearing, and denied 
any fluctuation in hearing or any problem beyond what he had 
previously.  The record reflects that audiogram evaluation 
revealed a slight improvement at one of the frequencies 
compared with two years earlier and, otherwise, the hearing 
test was essentially normal.  The clinical impression was no 
significant change.

A January 1998 private medical record indicates that the 
veteran complained of ringing in his ears that disrupted his 
sleep.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
40
LEFT
15
25
25
30
40

In February 1998, the RO received the veteran's claim for 
service connection for bilateral hearing loss that he 
attributed to acoustic trauma in service in 1971.

April 1999 private audiogram findings, in pure tone 
thresholds, in decibels, appear to be follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40

45
LEFT
20
30
35

45

Speech discrimination was 100 percent in the left ear and 96 
percent in the right ear.

A July 2001 VA outpatient record reflects the veteran's 
complaint of decreased right ear hearing, tinnitus, and 
constant ear aches.  On examination, his tympanic membranes 
were intact and the left ear external canal was swollen.  

During his March 2004 Board hearing, the veteran testified 
that he served in Vietnam and was exposed to constant rocket 
fire from M-16 and M-60 machine guns.  He believed he may 
have been exposed to acoustic trauma in service earlier than 
that.  The veteran said that, while on active duty, he 
noticed that his ears ached constantly, and this was noted on 
his discharge examination.  He denied any post-service noise 
exposure and did not receive hearing tests after discharge.  
The veteran said that shortly after his discharge, a treating 
physician examined his eardrum for fluid back up and he 
fainted during the procedure; very little fluid was noted.  
He experienced ringing and aching in his ear.  The veteran 
said his hearing was not tested again until he entered the 
U.S. Army Reserve in 1988.  He indicated that new ear, nose, 
and throat specialists were considering that he had blocked 
eustachian tubes.

In an April 2004 signed statement, R.L.O'B., M.D., the 
veteran's primary physician, noted that the veteran suffered 
from bilateral hearing loss.  Dr. O'B. opined that the 
veteran's hearing loss may have been the result of, and 
associated with, his activities in military service.

In August 2004, the veteran underwent VA audiometric 
examination.  According to the examination report, the 
audiologist carefully reviewed the veteran's medical records.  
It was noted that the veteran's service records indicated he 
served in Vietnam and was a supply sergeant for a Heavy 
Equipment Engineer TDA unit.  He gave a history of acoustic 
trauma that included frequent support-base mortar harassment.  
He had no ear protection and worked in battalion maintenance.  
Post service, the veteran worked in a factory for eight years 
and used ear protection.  He showed the audiologist a 
December 2004 private audiogram performed by Dr. J.G. that 
documented a bilateral hearing loss and frequent tinnitus.  
The veteran reported his military service from 1969 to 1971 
and said he had bilateral hearing loss and constant bilateral 
tinnitus, but denied infections.  He had constant earaches, 
felt lightheaded, and had constant headaches and some 
vertigo.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
40
45
LEFT
10
30
30
40
45

Speech discrimination on the Maryland CNC word list was 94 
percent in the left ear and 88 percent in the right ear.  
Test results showed normal/mild sloping to moderate 
sensorineural hearing loss in each ear.  The VA audiologist 
noted the absence of audiometric results at entry and 
discharge and that the first report of medical examination 
with audiometric data was dated in November 1988, 17 years 
after the veteran's discharge from service, when tests 
results showed normal bilateral hearing to 4000 Hertz.  The 
VA audiologist opined that it was not at least as likely as 
not that the veteran's service noise exposure contributed to 
a disabling bilateral hearing loss. 

Also in August 2004, the veteran underwent VA examination for 
ear disease.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
gave a history of complaints of bilateral ear pain and 
fullness when he was discharged from service, and did not 
complain of hearing loss.  He said he sought medical care 
approximately one year after discharge when a left 
myringotomy was performed, without symptom relief.  He denied 
any problem with chronic ear infections, perforations, or 
sinus infections.  The veteran mainly complained of hearing 
loss, tinnitus, ear fullness, pain and pressure.  He had a 
buzzing in his ears that was bothersome and affected his 
ability to fall asleep at night.  He had intermittent ear 
pain with constant ear fullness, pressure, and occasional 
mild dizziness.  The veteran said he spent one year in 
Vietnam in a fairly safe area and mortar attacks were 
infrequent.  The veteran further stated that when he went out 
on perimeter watch weapons were occasionally used.  Upon 
examination, the diagnoses were normal bilateral ear 
examination, bilateral tinnitus, and complaint of ear 
fullness of unknown etiology.  The examiner opined that the 
veteran's hearing loss was more likely than not due to 
advancing age.

According to a December 2004 record signed by J.B., AuD., an 
audiologist, the veteran have a history of noise exposure 
without use of ear protection.  Audiological results showed 
mild to moderate sensorineural hearing loss, bilaterally.  

In a February 2005 signed statement, F.F.C., M.D., said an 
audiogram was performed and the veteran was advised he was an 
excellent candidate for a hearing aid.

III.	Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Thus, with respect to the appellant's periods of Army Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT, or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited when the disability results 
from a disease process during IADT.  See, e.g., Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993); see infra.

The CAVC has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

The CAVC has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As noted above, in light of the veteran's missing SMRs, 
judicial case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, supra.  It is indeed 
unfortunate that the veteran's service medical records are 
unavailable.  However, a grant of service connection requires 
an etiological link between the claimed in-service injury and 
the currently claimed disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to acoustic 
trauma when he entered service and was exposed to noise, 
including weapons fire, during the time he was in Vietnam, 
from 1969 to 1971.  He argues that during that year, he was 
not provided with any ear protection.  His service personnel 
records indicate that he was trained as an equipment 
specialist and served under hostile fire in Vietnam.  The 
veteran's Reserve service records reflect exposure to Range 
Fire.

The veteran contends that his bilateral hearing loss is 
directly related to his active service from 1969 to 1971.  
With reference to contemporaneous documentation, the evidence 
of record shows that, while the veteran's service medical 
records are not associated with the claims file, when 
examined for enlistment into the Reserve in November 1988, no 
hearing loss was reported.  In 1992, a quadrennial service 
examination report reflects that the veteran's hearing was 
normal, and no ear abnormality was reported.  Results of a 
June 1994 private audiogram were also reported as normal.  A 
January 1998 private audiogram show impaired hearing.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, while the service medical records are unavailable, 
when examined for enlistment into the Reserve in 1988, 
seventeen years after discharge, the veteran's hearing was 
normal and an ear abnormality was not noted.  The Board 
acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to acoustic trauma from 1969 to 
1971 due to extensive small arms fire in service, both in 
training and while serving in Vietnam.  Nevertheless, 
although the veteran has reported that he had a hearing 
problem after his release from active service, the first 
post-service medical evidence even suggesting hearing loss is 
from March 1992, when the veteran complained of a high 
frequency hearing loss, and a February 1992 private audiogram 
showed high frequency hearing loss, worse on the right, 
nearly 20 years after his separation from active service.  
However, when seen in June 1992 and June 1994, private 
medical records show that results of hearing tests were 
normal.  The first audiogram of record reflecting hearing 
loss was from 1998, nearly 27 years after his separation from 
active service.

While, as noted, 38 U.S.C.A. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either, even though the veteran currently 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
However, the current medical record is totally devoid of any 
competent and probative medical opinion to link any current 
bilateral hearing loss to service.  

In support of his claim, the veteran would point to Dr. 
O'B.'s February 2004 written statement to the effect that the 
veteran's current hearing loss may have been the result of, 
and associated with, his activities in the military.

Nevertheless, service connection may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2005); see Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (an examining physician's opinion to the effect that 
he cannot give a "yes" or "no" answer to the question of 
whether there is a causal relationship between one disorder 
and another is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by in-service events is insufficient to establish 
service connection

However, in August 2004, a VA examiner who reviewed the 
veteran's medical records opined that it was more likely than 
not that the veteran's hearing loss was due to advanced age, 
rather than  to his noise exposure during service.  Further, 
a VA audiologist who examined the veteran in August 2004, and 
reviewed his medical records, also concluded that it was not 
at least as likely as not that the veteran's service noise 
exposure contributed to his bilateral hearing loss.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
all the medical evidence, and is not compelled to accept any 
one physician's opinion. see Wilson v. Derwinsksi, 2 Vet. 
App. 614 (1992).  Although upon an initial review Dr. O'B.'s 
April 2004 statement appears to support the appellant's 
claim, a close reading shows that it does not.  His opinion 
is both equivocal and speculative and, at most, does little 
more than propose that it is possible that the veteran 
incurred hearing loss due to active military service.  In 
fact, this physician only stated that the veteran's partial 
hearing loss "may" have been the result of military 
service.  The VA physician does not establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection, particularly when 
there is no positive evidence to support either incurrence or 
continuity of hearing loss during service.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Moreover, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In this case, more than 
17 years passed between appellant's discharge from active 
duty and entry into the Reserve when normal hearing was 
noted; and more than 27 passed between his discharge from 
active duty and 1998 when audiometric results revealed a 
hearing loss.  The Board finds this passage of years to be 
evidence against service connection.

More persuasive, in the Board's opinion, is the August 2004 
opinion from the VA audiologist and examiner who reviewed the 
veteran's medical records, noted that the veteran's 1988 
Reserve enlistment examination report reflected that his 
hearing was normal, and concluded that it was less likely 
than not that veteran's current hearing loss was due to noise 
exposure in service and more likely that it was due to 
advanced age.  Thus, in the VA examiners' opinions, the 
veteran's currently diagnosed sensorineural hearing loss was 
not related to his period of active military service.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See, e.g., Routen v. Brown, supra.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the appellant has not submitted sufficient medical 
opinion evidence that supports his claim.  More over, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has bilateral hearing loss related to service or any incident 
thereof.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309, 
3.385.  

The Board emphasizes that the veteran's veracity is not in 
issue here; his sincerity is clear, but the determination in 
this case is a medical one that must be based upon the 
professional evidence of record, rather than lay opinion, no 
matter how strongly felt.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (physician's 
opinion in cause-of-death case that list of conditions 
submitted by appellant might be related to exposure to Agent 
Orange found speculative when physician also indicated that 
"it is just as likely that they could have another cause"), 
aff'd, 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 
1193 (2000).  As it has not been shown that the veteran's 
bilateral hearing loss is related to service or any incident 
thereof, service connection for bilateral hearing loss must 
be denied.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral hearing loss must be denied.




ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


